Upon defendant’s petition for writ of certiorari to review the order of the Superior Court, entered 1 July 1996, denying defendant’s motions for funding and appointment of a private investigator and mitigation expert, denying defendant’s motion for an ex parte hearing regarding defendant’s motion for a forensic psychiatrist, and for stay of execution pending disposition of the petition for writ of certiorari, the petition for writ of certiorari is allowed for the sole purpose of entering the following order: Defendant shall have up to and including the 28th day of October 1996 to file a motion for appropriate relief in the Superior Court, Johnston County. In all other respects the petition for writ of certiorari is denied. The motion for stay of execution is allowed pending the timely filing of a motion for appropriate relief.
By order of the Court in conference, this the 23rd day of July 1996.